NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WANDA MARIE COHILL,                             No. 20-15483

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02479-JCM-EJY

 v.
                                                MEMORANDUM*
OCWEN LOAN SERVICING LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Wanda Marie Cohill appeals pro se from the district court’s judgment

dismissing her diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim. Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015). We affirm.

      The district court properly dismissed Cohill’s action because Cohill failed to

allege facts sufficient to state a plausible claim. See Nev. Rev. Stat.

§ 11.190(3)(d)-(e) (three-year statute of limitations for misrepresentation claims);

Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 899 (9th Cir. 2013) (elements of

breach of contract claim under Nevada law); Wood v. Germann, 331 P.3d 859,

861-862 (Nev. 2014) (holding that, under Nevada law, homeowner lacked standing

to challenge an assignment of a deed of trust as a non-party to the pooling service

agreement); Hilton Hotels Corp. v. Butch Lewis Prod. Inc., 808 P.2d 919, 923

(Nev. 1991) (elements of implied covenant of good faith and fair dealing claim

under Nevada law); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      We reject as without merit Cohill’s contention that the district judge was

biased against her.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                            2                                     20-15483